EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Josef Hoffmann on January 28, 2022.
The application has been amended as follows:

In the Claims
Claim 1 has been rewritten as follows:
--1.	(Currently Amended) A microtome assembly, comprising:
a slide holder that includes a flat surface and a depression disposed within the flat surface for removably mounting a slide and preventing all movement of the slide during a cutting operation, the slide having a surface and a longitudinal length, the slide for receiving a material on the surface thereof;
a cutting member;
a cutting member holder that holds flat surface for holding the cutting member at an angle to and 

wherein the slide holder is operably coupled with the cutting member holder to permit actuation of the cutting member holder along the flat surface to move the cutting member along the flat surface at the fixed distance above the surface of and along the longitudinal length of the slide.--.

Claim 9 has been rewritten as follows:
--9.	(Currently Amended) The microtome assembly of Claim 3, wherein the distance between the [[a]] cutting edge and the surface of the slide is between 2 to 20 μm.--.

Claims 18-20 have been rewritten as follows:
--18.	(Currently Amended) The microtome assembly of Claim 3, further comprising a ledge longitudinally disposed along at least one side of the slide holder;
the cutting member holder including an angled surface, a flat surface, and a side surface connecting the angled surface and the flat surface; wherein the side surface substantially engages the ledge to allow longitudinal movement of the cutting member holder relative to the flat surface of the slide holder; and
the cutting member operably coupled with the angled surface of the cutting member holder, wherein the cutting member includes a bevel that forms the cutting edge and that is parallel to the surface of the slide.


	a slide;
a slide holder that includes a flat surface and a depression disposed within the flat surface that removably mounts the prevents 

wherein the slide includes a surface and a longitudinal length, and wherein the slide receives tissue on the surface thereof,
a cutting member; and
a cutting member holder holding the cutting member at an angle relative to the surface of the slide, the cutting member holder allowing longitudinal movement of the cutting member at a fixed distance above the surface of the slide and along the longitudinal length of the slide;
wherein the slide holder is operably coupled with the cutting member holder to permit movement of the cutting member over the slide;
wherein the slide holder further comprises at least one rail to hold a cutting 
wherein the angle of the cutting member includes an angle between 0 to 17 degrees;

wherein the surface of the slide includes a coating to promote adhesion of the tissue sample to the surface of the slide; and
wherein the microtome assembly includes a refrigerated box that receives the slide, and the refrigerated box is configured to cool [[hold]] the slide to [[at]] temperatures between -10 to -50 degrees Celsius.

20.	(Currently Amended) The microtome assembly of Claim 19, further comprising a ledge longitudinally disposed along at least one side of the slide holder;
the cutting member holder including an angled surface, a flat surface, and a side surface connecting the angled surface and the flat surface;
wherein the side surface substantially engages the ledge to allow longitudinal movement of the cutting member holder along the flat surface of the slide holder; and
the cutting member operably coupled with the angled surface of the cutting member holder,
wherein the cutting member includes a bevel that forms the cutting edge and that is parallel to the slide surface of the slide.--.





In the Specification
Paragraph 009 (filed on December 20, 2018) and the paragraphs that follow and lead up to paragraph 010 have been rewritten as follows:

--[009]	FROZEN SECTION (FS) PATHOLOGY 
[009.1]	In another aspect, the invention is related to Frozen Section (FS) pathology. FS pathology is an alternative, faster method of pathology processing that can produce pathology slides in about 20 minutes to an hour. In this method, the tissue specimen is hardened for slicing by snap freezing it instead of embedding it in paraffin. The snap freezing is done by immersing the specimen in cold liquid, for example isopentane mixed with dry ice, or by placing it in a cryostat. Referring to FIG. 1, a cryostat 100 is a refrigerated box 140 containing a microtome 160. The cryostat 100 has a working chamber 120 with a movable cover 122 that opens the working chamber 120. The working chamber 120 includes a cryobar 124. The cryobar 124 is an actively cooled flat metal bar inside the working chamber 120 and is used for general purposes such as keeping a sample at sub- freezing temperatures. The microtome 160 is a blade or knife with which thin sections can be planed off from the frozen tissue sample 510 by moving the frozen tissue sample 510 against the edge of the blade or knife. This movement of the tissue sample can be caused manually via a handwheel 130 or motor-driven. The freezing of the tissue specimen is described below. The temperature inside the cryostat is about -20 to -30° C and can be controlled by control panels 180.
[009.2]	The tissue specimen 200 is frozen by placing it in a shallow metal well 210 as shown in FIG. 2A which is held at freezing temperature inside the cryostat. The 100 [[200]].
[009.3]	The tissue sections are cut and carefully picked up on a glass slide. The operations of cutting and picking up on the glass slide require significant skill and operator experience. The sections are then immediately fixed in 95% Ethanol solution or acetone. Since the tissue section is only a few microns thick, 1-2 minutes of immersion in fixative solution is sufficient in contrast to the several hours required for fixing in standard pathology. The slides are then directly stained with hematoxylin and eosin (H&E) stain since the tissue is already in aqueous medium and there is no paraffin to be removed. A cover slip is put on the tissue and it is now ready for microscopic examination. The fewer, faster steps required in making FS tissue blocks help make it possible to obtain results during the same procedure or in the same patient visit in which the tissue was excised.--.




Paragraph 038 has been rewritten as follows:
--[038]		FIG. 5A is a perspective view of the slide holder on top of the cryobar. FIG. 5B is a perspective view of a slide blade kit including the blade holder and the blade disposed on top of the slide and slide holder. FIG. 5C is a cross-sectional view of the slide blade kit including the blade holder and the blade disposed on top of the slide and slide holder.--.

Paragraph 045,	line 2, “ “including” ” has been rewritten as -- “including,”--.
Paragraph 049,	line 3, --of-- has been inserted after “implementation”;
			line 5, --be-- has been inserted after “may”.
Paragraph 057,	line 1, --is-- has been inserted after “apparatus”.
Paragraph 058,	line 2, “surgeons” has been changed to --surgeon’s--;
			line 3, “reduce” has been changed to --reduces--.
Paragraph 062,	line 9, --is-- has been inserted after “camera”;
			line 10, --so-- has been inserted after “freezing”.
Paragraph 037,	line 9, --so-- has been inserted after “layer”;
			line 11, --so-- has been inserted after “layer”.

Paragraphs 070-073 have been rewritten as follows:
--[070]	In another embodiment, as shown FIGS. 5A-5B, a slide blade kit 508 includes a slide holder 500 [[is]] placed on top of the cryobar 124 as previously A [[The]] blade holder 520 may be operably coupled with an engagement system to longitudinally slide the blade holder 520 along the longitudinal axis of the slider holder 500. In one embodiment, the engagement which includes a depression feature 504 that holds a [[the]] slide 502 in place and prevents any movement of the slide 502 during cutting. The slide holder 500 includes a ledge 506 that runs along at least one side of the slide holder 500, such that the blade holder 520 rides and a [[the]] blade 530 cuts in a straight fashion. The blade holder 520 holds the blade 530 at angle Ab. The blade 530 includes a  bevel 532 that is held parallel to the slide surface 502. The applied force is in the direction of arrow 540. In one embodiment, the blade bevel 532 is held above the slide surface 502 by at least one rail 534 along the long edges of the slide. The force range is between about 0.1 and 1.0 N depending upon the type of tissue being cut. The blade holder and the slide holder must also be resistant 
[071]	Alternative engagement systems may be employed so as to permit the straight longitudinal stabilize so as to prevent vertical movement of the blade holder 520. Similarly the blade holder 520 may include a member that rides inside a channel that is provided in the ledge 506 to prevent vertical movement of the blade holder 520. Alternative embodiments may employ at least two ledges or channels on opposite sides so as to prevent vertical movement for obtaining a uniform thickness for the tissue section. 
[072]	The blade angle Ab is another important variable for cutting . Different blade angles may be used ranging from about 17o to 20o o to 20o which tended to dislodge the tissue from the glass slide. Smaller angles from about 2o to 10o also allow less force to be used for cutting making for a smooth sectioning experience. 
[073]	The thickness of the tissue being cut may be varied 534 includes an adjustable height mechanism (not shown) to raise or lower the height of the bevel 532 above the slide surface. In another embodiment, the depression feature 504 of the slide holder 500 may be adjusted in depth as to lower the slide or heighten the slide along the z-axis. In another embodiment, the blade holder 520 may be adjusted higher or lower along the z-axis as to adjust the thickness of the tissue being cut. 

Paragraph 082,	line 5, “automates” has been changed to --automate--.
Paragraph 084,	line 3, “smearing 600” has been changed to --smearing 800--.

In the Title
The title has been rewritten as follows:
		-- 
Remarks
The changes to the claims and specification have been made for further clarity and/or to correct informalities.

Restriction Requirement Withdrawn
The Restriction requirement mailed on April 18, 2019 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the prior art of record, applicant reasons for allowance argued in the last paragraph on page 16 of the response filed on September 5, 2018 are considered to be persuasive; that is, the claimed structure as now set forth in independent claims 1 and 19 that includes the claimed refrigerated box that receives the claimed slide holder, along with the claimed cutting member and the claimed cutting member holder that cooperate with the claimed slide holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
January 28, 2022